department of the treasury washington dc contact person telephone number in reference to f 'ecounsel apr employee i d no internal_revenue_service nde sigkificakrt aio hy c g - og of ef el te attn legend entity a entity entity entity entity entity entity entity entity am an uh uhs ums umw sj sl entity entity entity entity order a sa ard usc cas entity b entity entity cc sc committee c ethical directive n city l state m plan x plan a pian may june and july plan ard plan k church n church oo church p congregation p executive p clerk p bishop e diocese e dear mr u o in letters dated date you requested a ruling concerning whether plans x and k are church plans within the meaning of sec_414 of the internal_revenue_code the following facts and representations have been submitted entity b manages hospitals and health care provider organizations throughout the midwest and southwest including entity b hospitals and health care organizations in state m a religious community affiliated with controlled by entity a church n the elected leadership of entity a and one other member of entity a are the members and directors of entity sc entity sc sponsors plan x employees of various entities in the entity b health care necwork and educational entities controlled by entity a plan x administered by committee c appointed by entity sc committe c’s sole function is to administer plan x and the other retirement plans which are qualified under sec_401 or sec_403 of the code and are maintained on behalf of the entities in the entity b system and a defined benefit pension_plan benefiting the majority of whose members are is is certain rot-for-profit entities su percent of whose directors are appointed by the regional leadership team of entity a order a is a religious congregation of women organized order a is divided into twenty-five geographic is controlled by a regional leadership team within and sharing common religious bonds and convictions with church n divisions or provinces one of those divisions is entity a entity a regional leadership team of entity a all of whom are members of order a serving in the regional community of city l and are elected by the members of order a serving in the regional community of city l a are listed in the official church n directory the mission of entity a is service to the poor sick and uneducated in order to carry out this mission entity a establishes hospitals and health care institutions is comprised of individuals order a and entity the entity sc is a state m not-for-profit corporation exempt an organization described in sec_501 of the from tax as code whose members are the regional leadership team of entity a and one other member of entity a appointed by the regional leadership team of entity a to fulfill more effectively the mission of church n by initiating plans and programs to encourage facilitate and support the education and provision of hea th care and ministry services to the poor sick and uneducated entity sc is listed in the official church n directory a principal purpose of entity sc is is to further its health care ministry entity a formed entity a state m not-for-profit corporation exempt from an organization described in sec_501 of the b entity b tax as code whose members are the regional leadership team of entity a entity b serves as various health care entities in the entity b system entity b listed in the official church n directory each member of the entity b board_of directors is either appointed directly by or subject_to the approval of the regional leadership team of entity a a holding_company to manage and supervise the is committee c consists of nine members approved by entity sc eight of the members are appointed directly by entity sc and the remaining member is appointed by entity uh and must be approved by committee c time in the sole discretion of the board_of directors of entity sc administration and supervision of plan x and other retirement the sole purpose and function of committee c all members of committee c may be removed at any is the 2th plans qualified under sec_40lia or b o1 maintained on behalf of the entities in the entity b system wun ade entity b currently supervises owns and operates a total of in the entity b health care thirty-four various corporations and other entities in the entity b health care system specifically entity b coordinates the capital development purchasing auditing and other activities of such health care entities system entity b directly or indirectly is the sole corporate member of each not-for-profit corporation and the sole shareholder of each for-profit corporation determines the number of trustees for each not-for-profit corporation and the number of directors for each for-profit corporation appoints all such trustees and directors and may remove with or without cause and any trustee or director except for entity am entity an entity uhs all of such entities are tax- exempt as organizations described in sec_501 of the code the regional leadership team of entity a controls all other not-for-profit and for-profit entities in the entity b health care system who participate in plan xx historically entity sj was the only hospital in the entity b health care system located in city l and its employees were in entity sl and entity sa combined included in plan x operations with entity sj to ferm a unified health care network comprised of all three hospitals entity uh was formed by entity b hospitals as well as entity ums entity umw and entity uhs which are related health care entities in the city l area a holding_company to manage and supervise these three as entity uh is a not-for-profit corporation exempt from tax as an organization described in sec_501 of the code entity uh entity uh’s articles of incorporation state that it is not listed in the official church n directory shall operate to direct oversee and support the mission of the supported organizations entity sa entity sj and entity sl health care delivery system in carrying out its purposes the corporation shall at all times seek to promote christ’s concern for the care of the sick and injured an integrated as part of entity b is the sole member of entity uh the ten members of the board_of directors of entity uh are appointed as follows ae a entity uh’s president chief_executive_officer is appointed directly by entity b t three members are appointed becky by entity sj which appointments are approved by entity b three members are appointed directly by entity sl c three members are appointed directly by entity sa and d with respect to the directors nominated by entities sa and sl entity b has approval rights subject_to rule in any given instance if the first and the second nominations by the nominating hospital are refused by entity b that hospital has the unilateral right to appoint its third choice a three strikes at all times a entity b and one entity sa-appointed member may remove another entity sa-appointed member b entity b may remove any member appointed by entity sj and c entity b and one entity sl-appointed member may remove another entity sl- appointed member entity sa is a not-for-profit corporation exempt from tax a church n medical center in an organization described in sec_501 of the code as entity sa‘s articles of incorporation provide that entity sa shall at all times be operated as conformance with the ethical and religious directives for church n medical centers the board appo' nts the hospital's chief_executive_officer but he reports to entity uh’s chief operating officer entity sa’s board_of directors consists of fifteen members and is self perpetuating while no member is appointed directly by a church n official or organization the bylaws provide that a majority of the members of the board_of directors must be of the church n faith entity sa has received notice that it will be listed in the next publication of the official church n directory no less than ten and no more than an employee of entity b and or she is entity sj is a not-for-profit corporation exempt from tax an organization described in sec_501 c of the code as and is listed in the official church n directory all members of entity sj’s board_of directors are appointed by entity b the board appoints the hospital’s chief_executive_officer entity sj's bylaws expressly state that it shall operate to serve tne mission of entity a witness the teachings of church n regarding christian health services and charity it shall not provide for or cooperate in any medical procedures which are contrary to ethical directive n to evidence the policies of entity a in addition entity sj’s bylaws state that to the philosophy and to or pee es ton of patity a entity sl is a not-for-profit corporation exempt from tax is not listed in the official church n however entity sl’s board_of directors has four as an organization described in sec_501 of the code entity sl is affiliated with church o and church p therefore entity sl directory church-appointed members executive p clerk p bishop e another church o member appointed by the bishop any one of these four church-appointed members has veto power over all other nominations to the board the board appoints entity sl’s chief_executive_officer but he or she reports to entity uh s chief operating officer entity sl’s articles of incorporation expressly provide that entity sl shall be conducted under the auspices of diocese e and congregation p not church n and entities ums and umw are not-for-profit corporations organized as exempt from tax as organizations described in sec_501 of the code and are subsidiaries of entity uh the primary functions of entities ums and umw are to establish and maintain clinics at permanent health facilities to develop arrangements for providing health services to foster teaching and research and to provide orientation and training programs for personnel employed at each facility the bylaws of entity ums and entity umw each provide that the entity may not promote or engage in any activities with resnect to physicians practicing at or otherwise affiliated with entity sa or entity sj that are contrary to ethical directive n bishop of members include the chief_executive_officer of entity sa for entity ums or entity sl for entity umw the chief operating officer of entity uh whose appointment is directly controlled by entity b umw respectively and all remaining board members must be physicians affiliated with the respective entity the physician members of the board are subject te approval by entity uh entity ums and entity umw each have boards of directors at least seven and no more than twelve members the board the chief executive ofricer of entity ums or entity as promulgated by the local entity uhs is a for-profit limited_liability_company the to operate the occupational primary function of entity uhs is medicine departments of the entity uh member hospitals to deliver medical equipment to patients’ homes and to operate the retail pharmacy and optical shops for entity uh member hospitals the members of entity uhs are entity uh entity sa entity sj and is the managing member of entity uhs as the entity sl entity uh managing member entity uh other managers of entity uhs ent’ty uhs’s board_of managers must haye is authorized to appoint all of the net more crain fitteen manaqgers leasc nine but at ch as managing member na wie right to remove addition entity uh any manager at any time with or without cause entity b indirectly controls entity uhs through its control of entity uh entity uhs has approximately employees the employees of entity uhs are not currently eligible to participate in plan xx however as part of the merger of entity sa’s plan plan a into entity sl’s plan plan l plan x entity uhs employees will be eligible to participate in plan x and entity ard’s plan plan ard entity ard is a not-for-profit corporation exempt from tax an organization described in sec_501 of the code a as and is listed in the official church n directory entity c not-for-profit corporation is the sole member of entity ard and is the sole member of entity c entity ard’s amended and entity b restated articles of incorporation provide that entity ard shall be operated in accordance with ethical directive n and the further entity ard’s mission and philosophy of entity a articles of incorporation and bylaws may not be altered amended or repealed without the prior approval of entity b entity ard’s no less than ten and no more than board_of trustees consists of thirteen members and includes the following one member must be the president of entity c which position is controlled by entity b members must be selected from the medical staff of entity ard citizens of the community served by entity ard and other representatives of entity c and related_entity b entities entity c has the right to remove a board member at any time two members must be order a members and the remaining entity usc is a not-for-profit corporation exempt from tax is the an integrated delivery system for an organization described in sec_501 of the code and in providing health care services to the city l service as is listed in the official church n directory entity b class b member of entity usc and entity cas is the class a member entity usc’s bylaws state that it was organized to provide services as part of entity uh area entity b appoints entity usc’s president and chief_executive_officer from the list of candidates approved by entity cas as follows entity usc’s chief_executive_officer appointed by entity b three members appointed by entity b three members appointed by entity cas and seven members from the immediate community appointed jointly by entity b and entity cas entity b has the power to remove any community hoard member with or without cause after consultation with but not the approval of entity cas the fourteen members of entity usc’s board_of directors are te prior to date entity sd along with numerous other entities controlled by entity a participated in plan x entity sa sponsored plan a entity sl sponsored plan l and entity ard sponsored plan ard effective as usc merged plan a plan l and plan ard into plan x ard sa employers in plan x there are approximately big_number participants in the merged plan of which approximately participants cr percent are employed by entity uhs and other nontax-exempt entities in the entity b system uh uhs ums umw and usc became participating of date entity and entities sl plan k is a newly established retirement_plan designed to a party to of january an agreement with entity uh on the common a cash or deferred profit-sharing_plan under section plan k qualify a sec_401 of the code and was effective as is sponsored by entity sc and is administered by committee c for the benefit of the employees of entity uh and any affiliate that is governance of health care entities affiliated with entity uh other entity with respect to which any such affiliate either directly or indirectly retains the power to appoint and remove at least percent of the members of its board_of directors or board_of trustees and any other affiliate that adopts plan k with the consent of entity sc there are currently approximately big_number employees employed by intity uh of which approximately are employed by entity uhs employees approximately big_number would be eligible to participate in plan k would be employed by a nontax-exenpt entity of which approximately participants or percent a nontax-exempt entity of those any plan k is administered by committee c whose principal to administer plan x plan k and other purpose and function is retirement plans which are qualified under sec_401 or sec_403 of the code and maintained on behalf of the entities in the entity b system and certain not-for-profit corporation sec_80 percent of whose directors are appointed by the regional leadership team the merger of plan x plan a plan l and plan ard would simplify administration and reduce the cost of maintaining four separate plans all employees of the entity b system would participate in the same pension_plan based on the foregoing facts and representations you request the following rulings plan i and plan ard that the single_plan resulting from the merger of pian a into flan x and the adoption of such combined a courch plan x by entity uh entity uhs and entity ard plan within the meaning of secticn e of the code and that plan k e of the code is a church_plan within the meaning of section sec_414 of the code defines a church_plan as plan established and maintained for its employees or their a convention or association of beneficiaries by a church or by churches which is exempt from taxation under sec_501 of the code a sec_414 of the code provides that the term church_plan does not include a plan a which is established and maintained primarily for the benefit of employees or their beneficiaries who are employed in connection with one or more unrelated trades_or_businesses within the meaning of sec_513 or included in the plan are church employees as described in sec_414 or sec_414 if less than substantially_all of the individuals b sec_414 of the code provides that a plan is an organization whether a civil law corporation or otherwise qualified will qualify as maintained by otherwise the principal purpose or function of which is the administration or funding of of retirement benefits or welfare benefits or both for the a convention or association of churches employees of if such organization is controlled by or associated with a church or a convention or association of churches a plan or program for the provision a church_plan if a church or it sec_414 of the code defines employee to include a duly ordained commissioned or licensed minister of church in the exercise of his or her compensation and ar employee of whether a civil law corporation or otherwise which is exempt from tax under sec_501 associated with a church or churches and which is controlled by a convention or association of a ministry regardless of the source of an organization or a sec_414 c of the code provides that a church_or_convention_or_association_of_churches which is exempt from tax under sec_501 shall be deemed the employer of any individual included as an employee under subparagrapn b a sec_414 of the code provides that an oraanivation whether a civi taw corporation or otherwise i sec_270 -10- associated with a church_or_convention_or_association_of_churches if the organization shares common religious bonds and convictions with that church_or_convention_or_association_of_churches in order for an organization to have a qualified church_plan it must establish that its employees are employees or deemed employees of the church_or_convention_or_association_of_churches under sec_414 of the code by virtue of the organization’s affiliation with the church_or_convention_or_association_of_churches and that the plan will be administered by an organization of the type described in that section the governing documents of each of the entities in question c an assure adherence to the teachings and philosophies of the sponsoring church each organization in the entity b system except entities am will be listed in the official church n directory any organization that is listed in the official church n directory shares common religious beliefs and teachings with church n with respect to entity sl its articles of incorporation provide that entity sl shall be conducted under the auspices of diocese e and of congregation p and convictions with church o anc church p thus entity sl shares common religious bonds ums umw and uhs is listed or uh sl churches n o and p have formed an association of churches for the purpose of providing certain consistent health care services in accordance with a mutual acknowledgement of each faith’s value as stated in the faith discipline statement consequently all of the tax-exempt entities included in the entity b health care system including entity ard entity sa entity sl entity uh church_or_convention_or_association_of_churches within the meaning of sec_414 of the code therefore the employees of each entity in the entity b health care system that is exempt from tax under sec_501 of the code under the principles of sec_414 of the code are deemed to be employees of a convention or association of churches ums umw and usc are associated with a a church or furthermore based on the facts you submitted concerning the for-profit organizations entities am all of the individuals included in the entity b health care system who participate in plan x and or plan k are considered to be church employees an and uhs substantially however an organization must also establish that its retirement and welfare plans are estotiisped amibomaintaine -11l- a convention or association of churches is not in itself a church flans x and k must be maintained church or sc either by church n church described in sec_414 of the code in sec_4 e a of the code its principal purpose the administration of the plan and must also be controlled by or associated with a church_or_convention_or_association_of_churches or by an organization to be described an organization must have as or church p since entity it has been submitted that plans x and k are managed and of which eight of the nine members are controlled by committee c appointed by entity sc which is listed in the official church n directory and the remaining member is appointed by entity uh and approved by committee c administration of plan x plan k qualified under sec_401 or sec_403 of the code maintained on behalf of the entities in the entity b health care system as such committee c e a of the code the sole purpose of committee c an organization described in section and other retirement plans is the is therefore with respect to ruling_request one we conclude that the single_plan resulting from the merger of plan a plan l and plan ard into plan x and the adoption of such combined_plan x by entity uh entity uhs and entity ard within the meaning of section -14 e of the code with respect to ruling_request two we conclude that plan k within the meaning of sec_414 of the code a church_plan a church_plan is is these conclusions apply only with respect to the organizations identified in this ruling and express no opinion with respect to organizations that subsequently adopt plan x or plan kk this letter expresses no opinion as to whether plans x and k satisfy the requirements for qualification under sec_401 of the code under sec_401 appropriate key district director’s office of the internal_revenue_service is within the jurisdiction of the the determination as to whether a plan is qualified 37o a copy of this letter nas bean sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours frances v sloan chief employee_plans technical branch enclosures deleted copy of this letter notice of intention to disclose -4 nrnlh anganmnpinpammemmmnmammpaate ne ttt bs
